Citation Nr: 1024642	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.

3.  Entitlement to bilateral peripheral neuropathy, to include as 
secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
service connection for type II diabetes mellitus, hypertension 
and bilateral peripheral neuropathy.

In February 2009, the Veteran testified before a Decision Review 
Officer at the RO.  A transcript of the proceeding is of record.  

During the February 2009 RO hearing, the Veteran indicated that 
he desired to withdraw the claim for a compensable evaluation for 
hearing loss.  As his statement met the requirements for 
withdrawal of an appeal, the Veteran's appeal from the January 
2008 denial of his claim for a compensable evaluation for hearing 
loss is deemed to have been withdrawn.  See 38 C.F.R. § 
20.204(a), (b) (2009).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and is not entitled to 
the presumption of Agent Orange exposure.

2.  The Veteran's claimed diabetes mellitus has not been shown to 
be etiologically related to service or have manifested within one 
year following separation from service.  

3.  The evidence of record does not demonstrate a current 
diagnosis of peripheral neuropathy.  

4.  The evidence of record does not demonstrate that the 
Veteran's claimed hypertension is due to service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

2.  Peripheral neuropathy was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, nor 
is it proximate due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, nor is it 
proximate due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Court has 
also held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran was sent a VCAA notice letter in September 2007.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Additionally, the Veteran has established his status as a 
veteran.  He received notice as to the notice elements outlined 
in Pelegrini and the second, third, fourth, and fifth elements 
outlined in Dingess, via the letter mailed in September 2007.  
Therefore, the duty to notify has been satisfied.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment records.  
There is no reported evidence that has not been obtained.

VA need not conduct an examination with respect to any of the 
claims for service connection, as information and evidence of 
record contains sufficient competent medical evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Medically competent evidence is not required in every case to 
"indicate" that the claimant's disability "may be associated" 
with the claimant's service.  See Colantonio v. Shinseki, No. 07-
0749, 2010 WL 72897 (Ct. App. March 18, 2009).  

The standards of McLendon are not met in this case, as competent 
evidence does not provide any indication that the Veteran's 
claimed diabetes mellitus may be associated with his military 
service.  Although there is competent evidence that the Veteran 
has a current diagnosis of diabetes mellitus, there is no 
competent evidence that the Veteran's diabetes mellitus is 
related to the Veteran's active service.  The Veteran claims that 
he was exposed to some kind of chemical in service and was 
required to destroy his clothes.  The Veteran stated on several 
occasions that he believed the chemical was Agent Orange but he 
was unsure.  There is no evidence in the record corroborating 
that the Veteran was exposed to Agent Orange, as the Veteran did 
not serve in Vietnam.  

The question as to whether the Veteran's diabetes mellitus, 
diagnosed several years after service, is related to an incident 
where the Veteran was covered by an unknown substance is an 
etiological question and not capable of direct observation.  As 
will be explained in further detail below, the Board does not 
find that the Veteran is competent to testify as to the etiology 
of his diabetes mellitus.  Therefore, there is no competent 
evidence linking the Veteran's claimed disorders to service or to 
Agent Orange exposure, and no reasonable possibility that a VA 
examination would result in findings favorable to the Veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Since the Veteran claims that his peripheral neuropathy and 
hypertension are secondary to his diabetes mellitus, an 
examination is also not necessary for these disabilities.

No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
address the merits of the claim.

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including diabetes mellitus and 
hypertension, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a). Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).   In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e), including acute and subacute peripheral 
neuropathy. 38 C.F.R. § 3.307(a)(6)(ii), however, specifically 
indicates that acute and subacute peripheral neuropathy must 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active service.

III.  Service connection

The Veteran claims that his currently diagnosed type II diabetes 
mellitus is due to his exposure to Agent Orange during his active 
military service.  Specifically, the Veteran claims that he was 
exposed to Agent Orange while repairing planes that had been in 
Vietnam.  The Veteran further claims that his peripheral 
neuropathy and hypertension are secondary to his diabetes 
mellitus.

In order for the service connection to be granted for diabetes 
mellitus or peripheral neuropathy on a presumptive basis, the 
Veteran must show that he had active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era.  The 
Veteran does not claim that he served in Vietnam during this 
military service, nor does the record show this to be true.  
Therefore, service connection is not warranted for these 
disabilities on a presumptive basis based upon Agent Orange 
exposure.

The Board must now turn to whether the Veteran's disabilities can 
be service-connected on a direct basis.  

Service treatment records do not show complaints or treatment for 
diabetes mellitus, peripheral neuropathy or hypertension.  The 
September 1970 separation examination shows noted no symptoms of 
diabetes mellitus, peripheral neuropathy or hypertension.  The 
Veteran's urine test was negative for sugar.  In the report of 
medical history completed by the Veteran at that time, he denied 
high or low blood pressure, sugar in his urine, or lameness.  

Private treatment records indicate that the Veteran was diagnosed 
with diabetes mellitus around December 1999, almost 30 years 
after he was discharged from the military.  The earliest evidence 
of treatment for hypertension was in May 2001, which is 30 years 
after he was discharged from service.

As to the Veteran's claim for peripheral neuropathy, the Veteran 
has not brought forth competent evidence of a current disability.  
There is treatment for left hip bursitis and right shoulder 
arthritis, but no evidence showing that the Veteran has a 
diagnosis or symptoms of peripheral neuropathy.  Therefore, 
service connection cannot be granted for peripheral neuropathy on 
a direct basis or secondary basis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (service connection may not be granted 
unless a current disability exists).  

Currently, the only evidence of record supporting the Veteran's 
claims is his opinion, expressed in statements that he has 
submitted and his testimony before the DRO.  The Veteran claims 
that he was exposed to Agent Orange when he was repairing planes 
that had been in Vietnam.  In one instance, the Veteran says he 
was covered with some kind of substance, which he believed to 
have been Agent Orange.  For these reasons, he believes that his 
currently-diagnosed diabetes mellitus is related to his military 
service.  He further claims that his hypertension and peripheral 
neuropathy are secondary to his diabetes mellitus.

The Veteran is competent to testify as to his observations.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In 
addition, lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  

However, in this case, testimony that the Veteran's diabetes 
mellitus is due to an incident where he was covered with an 
unknown substance, possibly Agent Orange, during active military 
service is an etiological question, unlike testimony as to a 
separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  See Jandreau, 492 F.3d at 1376 
(lay witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to 
testify to pain and visible flatness of his feet).  

Similarly, testimony that the Veteran's hypertension is related 
to diabetes mellitus is also an etiological question.  For these 
reasons, the Board does not find that the Veteran is competent to 
testify as to the etiology of his diabetes mellitus.

Furthermore, documentation from the Air Force states that there 
is no record showing that the Veteran was exposed to Agent 
Orange.  

Without competent evidence of in-service diabetes mellitus or 
hypertension, manifestations of such disabilities to a 
compensable degree within one year following discharge from 
service, or continuity of symptomatology exhibited throughout the 
years after active service, entitlement to service connection for 
these disabilities is not warranted.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered as a 
factor in determining a service connection claim).  

As there is no competent evidence linking the Veteran's 
disabilities to his military service or to a service-connected 
disability, the claims must be denied.  In reaching this 
decision, the Board acknowledges that VA is statutorily required 
to resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for peripheral neuropathy, to include as 
secondary to type II diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary to 
type II diabetes mellitus, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


